Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				           DETAILED ACTION
					     REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al (US 2013/0040157 A1) in view of Guy et al (US 2014/0031487 A1).
Amended claim 1 further recites methyl sorbate and ethyl sorbate over sorbic acid ester and sorbate taught in [0050] of Igarashi et al.  Again, Igarashi et al further teach various methods of melt processing for obtaining a multilayer structure and a packaging material for foods and medicine requiring the gas barrier properties in [0089-0090].  Such packaging for foods and medicine would encompass a container for a liquid as well as a solid.  Igarashi et al further teach that the conjugated polyene compound would reduce thermal degradation and deterioration of the color in [0048]. 
Guy et al teach that a co-agent such as the ethyl sorbate would inhibit polymer degradation in [0039].  Methyl sorbate would be a homologue of the ethyl sorbate and 
The sorbic acid ester and sorbate (genus) of Igarashi et al would encompass the ethyl sorbate (species) of Guy et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of the ethyl sorbate of Guy et al in the resin composition (i.e. example 13) taught by Igarashi et al since Igarashi et al teach and equate the sorbic acid ester and sorbate (genus) yielding reduced thermal degradation and deterioration of the color and since Guy et al teach that the conjugated polyene compound such as the sorbic acid ester and ethyl sorbate would provide protection against deterioration/degradation and since the sorbic acid ester and sorbate (genus) of Igarashi et al would encompass the ethyl sorbate (species) of Guy et al and further to obtain packaging container thereof since Igarashi et al teach the packaging absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant asserts that Igarashi et al teach sorbic acid per se, not the newly recited methyl sorbate and ethyl sorbate of claim 1.

In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Also, see above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant asserts the coloration suppressing effect of the claimed embodiment comprising a specific amount of the methyl sorbate and ethyl sorbate shown in table 1, but the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Thus, a fair comparison should be against the example 13 comprising 6 ppm of sorbic acid which is not done.
As to the coloration suppressing effect, Igarashi et al and Guy et al also teach that the conjugated polyene compound would reduce thermal degradation and/or deterioration of the color.
With respect to Unexpected Results, “After evidence or argument is submitted by the applicant in response [to a Patent Examiner’s evidence for unpatentability], In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992).
[E]ven though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art.”
In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (citations omitted).  “Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range.”  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted). Optimizing a known result effective variable is usually within the level of ordinary skill.  In re Boesch, 617 F.2d 272, 276 (CCPA 1980); Geisler, 116 F.3d at 1470.
Thus, even consideration of example 2 comprising 0.8 ppm of methyl sorbate and comparative example 2 comprising 12 ppm of methyl sorbate would not show any unexpected result since the coloration evaluation value of 0.7 vs. 0.8 would not show the Unexpected Results.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al (US 2013/0040157 A1) in view of Guy et al (US 2014/0031487 A1), and further in view of EP 3053959 A1.
EP teaches containers for foods such as wet or oily foods and fuel (i.e. liquid) in [0078-0079].
 Guy et al thereof with the teaching of EP since Igarashi et al and EP teach containers having gas barrier properties absent showing otherwise.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al (US 2013/0040157 A1) in view of Guy et al (US 2014/0031487 A1), and further in view of Kawai et al (US 2016/0229987 A1).
Kawai et al teach 0.01 ppm or 0.2 ppm of sorbic acid at tables 1-3.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of the ethyl sorbate of Guy et al in the resin composition (i.e. example 13) taught by Igarashi et al with teaching of Kawai et al since utilization of a small amount of the sorbic acid is known as taught by Kawai et al and thus utilization of the functionally equivalent ethyl sorbate in an amount of 0.01 ppm or 0.2 ppm would be obvious absent showing otherwise.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

EXAMINER’S COMMENT
The rejection based on Machine translated JP 2007-314788 A is withdrawn since it deemed redundant in view of the above rejections.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Oct. 23, 3021                                                 /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762